Per Curiam.
Appeal from a decree of the Surrogate’s Court of Chemung County which admitted the purported will to probate, upon a directed verdict in favor of the proponent in respect of all the issues framed, which were, in substance, whether testatrix knew the contents of the paper propounded as her will, whether the entire contents of the paper were read to her and whether her execution thereof was procured by undue influence. There was no evidence of undue influence and upon that issue a verdict was properly directed. There were substantial inconsistencies as between the testimony of the lawyers who acted as the subscribing witnesses and their pretrial evidence and other statements. There was supporting evidence but it was elicited from a beneficiary under the will. Under the circumstances we are constrained to hold that the credibility of the witnesses should have been submitted to the jury. Decree reversed, on the law and the facts, and a new trial ordered, with costs to appellant to be paid from the estate. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.